181 F.2d 773
GLUCK et al.v.COMMERCIAL MERCHANTS NAT. BANK & TRUST CO. et al.
No. 10031.
United States Court of Appeals Seventh Circuit.
May 9, 1950.

Clarence W. Heyl, Peoria, Edward Rothbart, Julius M. Rosenfield, Joseph Stein, Chicago, Ill., Thomas E. Moran, Chicago, Ill., of counsel, for appellants.
Eugene D. McLaughlin, Peoria, Ill., Hunter, Kavanagh, McLaughlin & Bond, Peoria, Ill., of counsel, for appellee.
Before MAJOR, Chief Judge, and DUFFY and FINNEGAN, Circuit Judges.
MAJOR, Chief Judge.


1
Plaintiffs instituted this action for a declaratory judgment relative to a controversy between the parties as to the proper interpretation and effect to be given a certain real estate lease by which plaintiffs were the lessees and defendants the lessors. Plaintiffs prayed for a declaration of the rights of the parties under said lease and for injunctive relief. The issue presented depends solely upon a construction of the lease. The court below construed the lease adversely to plaintiff's contention and therefore denied the relief sought. It is from this decision that the instant appeal comes.


2
The case was tried below by Judge Charles G. Briggle, who made findings of fact and entered conclusions of law as a premise for his decision. He also filed a written opinion, which is reported. Gluck et al. v. Commercial Merchants Nat. Bank & Trust Co. of Peoria et al., D.C., 85 F. Supp. 287. In that opinion the provisions of the lease in controversy, the contentions of the respective parties relative thereto, as well as the reasons upon which the court arrived at its decision are clearly stated. And we find nothing in plaintiffs' presentation here which calls for any additional statement.


3
We are of the view that the issue involved was correctly decided below and we agree with the reasoning by which that result was reached. We therefore adopt the opinion of the lower court as that of this court.

The decree appealed from is

4
Affirmed.